     Case 3:18-cv-00934-LAB-AGS Document 33 Filed 12/07/20 PageID.664 Page 1 of 19



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     CHRIS LANGER,                             Case No.: 18cv934-LAB (AGS)
12                                  Plaintiff,
                                                 ORDER DENYING LEAVE TO
13     v.                                        FILE AMENDED COMPLAINT;
                                                 AND
14     BADGER CO., LLC, et al.,
15                             Defendants.       ORDER GRANTING IN PART
                                                 MOTION FOR ATTORNEY’S
16
                                                 FEES; AND
17
                                                 ORDER OF DISMISSAL
18
19          Plaintiff Chris Langer filed this action on May 12, 2018, alleging that he went
20    to Dave’s Tavern in San Diego in April, 2018 and encountered violations of the
21    Americans with Disabilities Act (ADA) there. He alleged that he intended to
22    patronize the Tavern in the future, if the barriers were removed. The complaint’s
23    allegations were not completely clear, but the barriers concerned conditions in the
24    parking lot as well as conditions inside the Tavern. Plaintiff sued Dave Gligora, the
25    Tavern’s owner, as well as Badger Co., the owner of the property, which included
26    the parking lot. The parties are not diverse. Plaintiff relied on federal question
27    jurisdiction over his ADA claims, and supplemental jurisdiction over his related
28    state law claims.

                                                 1
                                                                           18cv934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 33 Filed 12/07/20 PageID.665 Page 2 of 19



1           The Court dismissed the complaint without prejudice and gave Plaintiff leave
2     to amend, which he did. After dismissing Plaintiff’s amended complaint without
3     prejudice, the Court set forth procedures for him to follow if he sought leave to
4     amend again, Part of those procedures included a requirement that Plaintiff
5     confirm in a declaration that he still wanted and needed injunctive relief. At a
6     minimum, the Court said, either Plaintiff or someone on his behalf was required to
7     ascertain that Dave’s Tavern was still in operation and was still being operated by
8     Gligora. (Docket no. 18 at 5:8–11.)
9           Plaintiff brought an unauthorized interlocutory appeal. (Docket no. 19 (Notice
10    of Appeal).) The Court, in a reasoned order, explained why the notice of appeal
11    from a non-final order did not deprive it of jurisdiction. It again ordered Plaintiff or
12    someone on his behalf to confirm that Dave’s Tavern was still open and being
13    operated by Gligora, and then to file a declaration showing that this was done.
14    (Docket no. 22 at 3:21–27.) If he discovered that he could not or would not visit
15    Dave’s Tavern again or that injunctive relief was unnecessary or unavailable, he
16    was required to file a notice so stating. (Id. at 3:27–27.) He was ordered to comply
17    with this requirement within ten days. The Court emphatically warned him that if it
18    turned out Plaintiff no longer wanted to patronize Dave’s Tavern, or could not, then
19    continuing to prosecute claims for injunctive relief would be frivolous and
20    sanctionable. (Id. at 3:14–20.) The order cited Ass’n of Women with Disabilities
21    Advocating Access ex rel. Jackson v. Mouet, 2007 WL 173959, at *4–7 (S.D. Cal.,
22    Jan 11, 2007), a case where an attorney was sanctioned for continuing to seek
23    injunctive relief under the ADA against a convenience store that had been closed
24    for two years. The Court also, sua sponte, extended the time for Plaintiff to seek
25    leave to amend, so that he would have an opportunity to confirm his continuing
26    need for injunctive relief before being required to file his motion for leave to amend.
27    (Id. at 4:1–3.) Plaintiff sought leave to dismiss his interlocutory appeal voluntarily,
28    and the Ninth Circuit granted his request, dismissing the appeal.

                                                 2
                                                                              18cv934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 33 Filed 12/07/20 PageID.666 Page 3 of 19



1           When Plaintiff did not obey either the first or the second order requiring him
2     to confirm his continuing need for injunctive relief, the Court ordered his counsel
3     to show cause why they should not be sanctioned. (Docket no. 24.) As part of that
4     order, the Court ordered Plaintiff for a third time to provide a declaration showing
5     his continuing need for injunctive relief, including confirming that Dave’s Tavern
6     was still open and being operated by Gligora.
7           Plaintiff’s counsel filed a late motion for leave to amend, abandoning claims
8     concerning Dave’s Tavern (but not claims against Gligora) and adding a new
9     Defendant — PB Tavern, Inc., operator of a new sports bar at the same location.
10    The motion represented that “the only change during the course of this case is that
11    the sports bar is now called Vinyl Draft Classic Rock Sports Bar (“Vinyl Draft”) and
12    is operated by PB Tavern, Inc.” (Docket no. 25 at 3:10–12.) It emphasized that
13    “nothing has changed” with respect to Defendant Badger Co., and that Gligora was
14    still a proper Defendant. (Docket no. 25 at 3:13–18.)
15          The motion was supported by an affidavit saying that counsel had searched
16    business records to determine who owned the new business and its liquor license,
17    and had “consulted with Mr. Langer,” and that he and Langer “believe there is good
18    cause to maintain this lawsuit.” (Docket no. 25-1, ¶¶ 2, 4.) It said counsel had sent
19    an investigator to the bar on March 2, 2020, and that the investigator took
20    photographs and measurements at the bar. (Id., ¶ 3–4.) It was also supported by
21    Plaintiff’s own declaration saying he lived near the bar’s location, and that he
22    intended to patronize Vinyl Draft once the barriers there were removed.
23          Defendants then filed an opposition to the motion for leave to amend. Among
24    other things, the opposition provided documentary evidence that Defendants told
25    Plaintiff’s counsel a year earlier that Dave’s Tavern had closed permanently some
26    time in mid-2018.
27          Although Plaintiff’s counsel avoided saying so directly, Dave’s Tavern closed
28    shortly after he filed this action, and a completely different business took over the

                                                3
                                                                           18cv934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 33 Filed 12/07/20 PageID.667 Page 4 of 19



1     facility. The only similarity was that both were bars. Another concern that the
2     Court’s orders touched on is that government restrictions related to the COVID-19
3     pandemic have forced bars to cease indoor service or close, and many have gone
4     out of business altogether. Because ordering a closed business to remove barriers
5     would afford an ADA plaintiff no meaningful relief, permanent or indefinite closure
6     of the public accommodation that is the target of ADA litigation generally moots the
7     claim. See Rivera v. Crema Coffee Company, 438 F. Supp. 3d 1068, 1073–74
8     (N.D. Cal., 2020) (where injunction would have required removal of barriers at a
9     café, the permanent closure of the café mooted the claim). See also Ramirez v.
10    Golden Crème Donuts, 670 Fed. Appx. 620, 620–21 (9th Cir. 2016) (after restroom
11    that was the subject of ADA litigation was closed to the public, the claim became
12    moot). And once the ADA claim has become moot, the Court can properly decline
13    to exercise supplemental jurisdiction over state law claims. See Wander v. Kaus,
14    304 F.3d 856, 857–59 (9th Cir. 2002).
15          In a detailed and reasoned order (Docket no. 28), the Court imposed
16    monetary sanctions against Plaintiff’s counsel, finding among other things that they
17    had willfully disobeyed its earlier order and had concealed the fact that Dave’s
18    Tavern was closed, in order to keep alive a claim they had reason to know had
19    become moot.
20    Motion for Leave to Amend
21          In his untimely motion, Plaintiff persists in arguing that he has a viable claim
22    for injunctive relief to remedy ADA violations at Dave’s Tavern, even though Dave’s
23    Tavern closed long ago and is not coming back. Plaintiff cannot patronize it, and a
24    grant of injunctive relief — the only form of relief available to him for an ADA
25    violation — would be fruitless. See Rivera, 438 F. Supp. 3d at 1073–74. With
26    regard to Dave’s Tavern, Plaintiff’s sole federal claim is moot. The Court will not
27    exercise supplemental jurisdiction over the related state law claim. See Wander,
28    304 F.3d at 857–59. All of Plaintiff’s initial claims must therefore be dismissed.

                                                4
                                                                            18cv934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 33 Filed 12/07/20 PageID.668 Page 5 of 19



1           Plaintiff’s proposed new claims pertain to Vinyl Draft. Even though he lives
2     nearby, frequents bars and pubs, and wants to patronize Vinyl Draft, he has never
3     been there. From the time Vinyl Draft opened, apparently in mid-2018, until some
4     time after March 2, 2020 when he was told about the conditions at Vinyl Draft, he
5     did not know what, if any, barriers were still present there. 1 Currently, Vinyl Draft
6     — like all bars in San Diego County — has been ordered to close its doors.2
7     Plaintiff may, as he alleges, have reason to believe he would encounter barriers
8     inside if Vinyl Draft were open and if he went inside. But he cannot reasonably
9     claim those barriers are deterring him from visiting an establishment that is
10    indefinitely closed for other reasons. Nor can he reasonably argue that barriers he
11    had no reason to suppose were present deterred him in the past from patronizing
12    Vinyl Draft.
13          It may be that Vinyl Draft will reopen, and if so, that Plaintiff will be willing
14    and able to patronize it. But until then, his claim for injunctive relief is unripe. Even
15    assuming Plaintiff could allege a supplemental state claim against Vinyl Draft, it
16    would likely have accrued at the earliest in March of this year.
17
18
      1
19       According to Plaintiff’s briefing, he learned about conditions at Vinyl Draft some
      time after his counsel sent an investigator there to document conditions. (Docket
20    no. 25-3 (Redlined Proposed Second Am. Compl.) at 7:3–6.) These included
21    conditions such as furniture dimensions and placement that would be likely to
      change when a new business took over the facility. (Id. at 5:21–6:1, 7:9–19.)
22    Contrary to Plaintiff’s arguments, the building appears to have been remodeled to
23    some extent, because crucial dimensions such as the width of the restroom door
      and of the passageway leading to the restroom are different. (Id. at 6:2–5, 7:15–
24    16.) Conditions in the parking lot also improved. (Id. at 3:8–12, 7:7–8.)
      2
25       Bars that serve food have been permitted to maintain drive-up, take-out, and
      delivery service. Plaintiff does not allege that Vinyl Draft ordinarily serves food, or
26    if it does, whether it is selling food now. But even if it is, Plaintiff would not need
27    the relief he seeks in order to purchase food using one of the lawful methods. And
      in any case, Plaintiff has alleged that his interest is in drinking beer, not buying
28    food or dining. (See, e.g., Dkt. no. 25-4 (Proposed 2d Am. Compl.), ¶¶ 12, 28.)

                                                  5
                                                                              18cv934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 33 Filed 12/07/20 PageID.669 Page 6 of 19



1     ///
2           Moreover, many of the allegations are conclusory and vague in ways that
3     have already been pointed out to Plaintiff. Many of the new allegations concerning
4     slopes in the parking lot, for example, are deficient in failing to allege where they
5     are and how they affect him. Although the designated disabled parking space in
6     the past allegedly had slopes measuring from 5.9% to 15.3% (see Docket no. 25-
7     4, ¶ 16), the space now has slopes “as much as 4.6%” at unspecified locations
8     within it. (Id., ¶ 25.) While the allegations are consistent with an ADA violation, they
9     do not plausibly make out a violation. See Ashcroft v. Iqbal, 556 U.S. 662, 678
10    (2009). In order to be actionable, violations must have some actual effect on
11    Plaintiff, so as to deny him full and equal access. Merely pointing out technical
12    violations does not plead a claim. Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d
13    939, 955 (9th Cir. 2011) (en banc). The allegations do not show that the slopes
14    were positioned in a place that would have some effect on Plaintiff when he parked
15    there. See, e.g., Strong v. Johnson, 2017 WL 3537746, at *2 (S.D. Cal., Aug. 17,
16    2017) (holding that excessive slopes in areas of a parking space that no one would
17    likely encounter when using the parking space could not serve as the basis for an
18    ADA claim).3 This is not to say that Plaintiff could not amend successfully, only that
19    the proposed amendments are defective.
20
21
      3
        For the first time, in his opposition to the fee motion, Plaintiff gives an indication
22    of where the slopes were, by including photographs as exhibits. The photographs
23    show a small electronic level used by an investigator, placed at various points in
      the parking lot. It is not clear whether these would affect Plaintiff, and it is clear
24    some of the pictured slopes, because of their placement, would not. It is also not
25    clear that the “slopes” in the photographs are actually slopes, as opposed to small
      local irregularities caused by the pavement’s surface texture, or even by debris.
26    Using a pocket-sized level such as this is not the recommended or standard
27    method of measuring slope. See <www.ada.gov/pcatoolkit/introapp1and2.htm>
      (identifying a 2-foot long electronic level as standard equipment for measuring
28    slope, and describing how to take measurements).

                                                 6
                                                                              18cv934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 33 Filed 12/07/20 PageID.670 Page 7 of 19



1     ///
2           Significantly, Plaintiff’s previous claims (arising from denial of access to
3     Dave’s Tavern) and present claims (arising from denial of access to Vinyl Draft)
4     are independent. They concern access to businesses at the same address, and
5     Badger Co. remains the owner of the (now changed) parking lot. But these are
6     separate claims, arising from different transactions and occurrences. There is no
7     reason Plaintiff needs to bring them as part of the same action. Nothing prevents
8     him from bringing his claims — if they ever ripen — in a separate suit. The only
9     apparent reason to permit Plaintiff to amend instead of merely filing a new action
10    would be to keep his earlier supplemental state law claims in play. But, for reasons
11    discussed at length infra, the Court will not exercise supplemental jurisdiction over
12    Plaintiff’s state law claims in connection with his moot ADA claim. For the Court to
13    have supplemental jurisdiction on the basis of another claim, the state law claim
14    must arise from the same transaction or occurrence as the federal claim. See
15    Housing Auth. of City of L.A. v. PCC Technical Indus., Inc., 2014 WL 12923488,
16    slip op. at *3 (C.D. Cal., Aug. 18, 2014). And even if the Court could exercise
17    supplemental jurisdiction over Plaintiff’s old state law claims in an amended
18    complaint, it would in its discretion decline to do so. See Moor v. County of
19    Alameda, 411 U.S. 693, 716–17 (1973) (recognizing district courts’ “broad
20    discretion” when determining whether to exercise supplemental jurisdiction). In
21    short, permitting Plaintiff to amend would not salvage his existing claims; it would
22    instead amount to the initiation of a new lawsuit in the same docket.
23          Under Fed. R. Civ. P. 15(a)(2), the Court should freely give leave to amend
24    when justice so requires. Here, justice does not require leave to amend. Plaintiff’s
25    past claims are already defunct, and denial of leave to amend will have no effect
26    on the viability of his proposed new claims. The admonition to refrain from putting
27    new wine in old wineskins seems particularly apt here. Pouring a new case into
28    the remains of an old one would help nothing. Rather, it would merely delay the

                                                7
                                                                           18cv934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 33 Filed 12/07/20 PageID.671 Page 8 of 19



1     conclusion of this case and deprive Defendants of finality.
2     Motion for Award of Attorney’s Fees
3           Defendants’ motion seeks an award of attorney’s fees for having to defend
4     against Plaintiff’s frivolous or abusive claims, which his counsel knew or had
5     reason to know were improper.4 The motion is supported by exhibits, the
6     authenticity of which Plaintiff does not dispute. The parties’ briefing focuses on
7     whether the case or individual claims were frivolous or abusive, without clearly
8     identifying which statute, rule, or legal principle they are referring to.
9           The Court has authority under 28 U.S.C. § 1927 to award costs and fees
10    when attorneys multiply the proceedings unreasonably and vexatiously after the
11    filing of the complaint. See In re Keegan Mgt. Co., Securities Litigation, 78 F.3d
12    431, 435 (9th Cir. 1996). The standard under this statute is the same for plaintiffs
13    and defendants. Roadway Exp., Inc. v. Piper, 447 U.S. 752, 762–63 (1980). The
14    Court has discretion to award fees both for raising frivolous arguments, and also
15    for pursuing meritorious claims for illegitimate purpose, such as harassment.
16    B.K.B. v. Maui Police Dept., 276 F.3d 1091, 1107 (9th Cir. 2002). Any such award
17    must be limited to the costs and fees necessitated by the frivolous claim or
18    vexatious and unreasonable behavior. See § 1927. Compare Fox v. Vice, 563 U.S.
19    826, 836 (2011) (fee award under 42 U.S.C. § 1988); Martinez v. Walt Disney
20    Parks & Resorts U.S., Inc., 629 Fed. Appx. 811, 813 (9th Cir. 2015) (applying Fox
21    ///
22
23
24    4
       Defendants seek an award against Plaintiff and his counsel, jointly and severally.
25    While individual litigants can be sanctioned for their own acts in bad faith, see
      Lucas v. Jos. A. Bank Clothiers, Inc., 217 F. Supp. 3d 1200 (S.D.Cal., 2016),
26    § 1927 only provides for sanctions against attorneys or others admitted to handle
27    cases. In any event, there is no evidence Plaintiff himself was responsible for
      vexatious and improper conduct, or that he can be held responsible for his
28    counsel’s choices.

                                                 8
                                                                              18cv934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 33 Filed 12/07/20 PageID.672 Page 9 of 19



1     ///
2     to fee motion under Fed. R. Civ. P. 54, in ADA case). The Court can also rely on
3     its inherent authority. See B.K.B., 276 F.3d at 1107–08.
4           A fee award under § 1927 is permitted where offending behavior is intended
5     to harass, or where counsel either knowingly or recklessly makes frivolous
6     arguments. B.K.B., 276 F.3d at 1107. Subjective bad faith warrants sanctions
7     under this section, as does recklessly or intentionally misleading the court. In re
8     Girardi, 611 F.3d 1027, 1061 (9th Cir. 2010). An award under the Court’s inherent
9     power requires a finding of bad faith. B.K.B., 276 F.3d at 1107 (citing Fink v.
10    Gomez, 239 F.3d 989, 993 (9th Cir. 2001).
11          Two other common sources of authority for a fee award — Fed. R. Civ. P.
12    11 and the ADA’s fee-shifting provision, 42 U.S.C. § 12205 — do not apply here.
13    Defendants do not rely on Rule 11. The motion mentions Fed. R. Civ. P. 11 only
14    in the context of identifying Plaintiff’s counsel’s obligations, and does not argue
15    that Defendants complied with the requirements of Rule 11(c)(2). Under § 12205,
16    the Court can award fees to a “prevailing party.” Kohler v. Bed Bath & Beyond of
17    Calif., LLC, 780 F.3d 1260, 1266 (9th Cir. 2015). But this requires that there be a
18    “judicially sanctioned change in the legal relationship of the parties.” Id. (quoting
19    Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health & Human Resources,
20    532 U.S. 598, 605 (2001)). Where a claim is resolved through the mooting of any
21    possible relief, a fee award is not authorized. Id.
22          The Court is mindful that sanctions are not to be imposed lightly or routinely,
23    but are reserved for exceptional cases where claims are clearly frivolous or brought
24    for improper purposes. See Primus Auto. Fin. Servs., Inc. v. Batarse, 115 F.3d
25    644, 649 (9th Cir. 1997). Claims and arguments are not legally frivolous merely
26    because they do not prevail. See Harris v. Maricopa Cnty. Sup. Ct., 631 F.3d 963,
27    979 (9th Cir. 2011) (citing Christiansburg Garment Co. v. EEOC, 434 U.S. 412,
28    422 (1978)). Plaintiff’s litigation of his claims was partially but not completely

                                                9
                                                                           18cv934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 33 Filed 12/07/20 PageID.673 Page 10 of 19



1     frivolous, growing more frivolous and abusive as the case progressed.
2           State law claims arising from the presence of barriers in the parking lot were
3     not frivolous, and the initial request for injunctive relief was not frivolous.
4     Defendants have offered evidence that they conducted their own survey of the
5     interior and found no violations, but that was apparently conducted well after
6     Plaintiff says he visited Dave’s Tavern. The Court is not in a position to make a
7     determination of conditions inside the tavern or in the parking lot two years ago.
8           State law damages claims for conditions inside Dave’s Tavern were based
9     on barriers Plaintiff admittedly never encountered, and only learned about from an
10    investigator after conditions in the parking lot had already deterred him from
11    returning. (Am. Compl., ¶¶ 15–20.) Claims a plaintiff did not encounter and which
12    did not deter him on a particular occasion from patronizing a business are not
13    actionable. See Cal. Civ. Code § 55.56(b); Ambrosio v. Italgres Italian Ceramic
14    Tile, Inc., 2015 WL 3879874, at *6 (Cal. App. 4 Dist. June 24, 2015). But Plaintiff
15    alleges that his knowledge of these barriers deterred him from returning to the
16    tavern on a number of later occasions. (Am. Compl., ¶ 53.) While these allegations
17    are conclusory and — bearing in mind the tavern closed shortly after Plaintiff filed
18    suit — possibly inaccurate, it is not clear they were frivolous.
19          For purposes of this order, the Court accepts that Plaintiff and his counsel
20    may have had a reasonable basis for all their claims at the time the case was filed,
21    and that at least initially the claims were not frivolous.
22          The fact that Dave’s Tavern no longer existed at that address and that
23    Gligora had no connection with the Vinyl Draft was not raised in the docket until
24    the Court began issuing its orders to show cause. However, exhibits attached to
25    the fee motion show that Plaintiff’s counsel was first urged to visit the site to confirm
26    that the alleged barriers were absent, and shortly after that was told that the tavern
27    no longer existed. In an email sent May 28, 2019, Defendants’ counsel urged
28    Plaintiff’s counsel to visit the site, and sent photos of the interior attempting to show

                                                 10
                                                                              18cv934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 33 Filed 12/07/20 PageID.674 Page 11 of 19



1     that the alleged barriers were not there. That email, however, did not mention that
2     Dave’s Tavern was closed or that a new establishment had moved in. However,
3     on June 5, 2019, Defendants’ counsel sent Plaintiff’s counsel an email saying that
4     Dave’s Tavern had shut down shortly after the lawsuit was filed, and that Gligora
5     had no connection with the building any more. It is undisputed that this was true.
6           On receiving the June 5, 2019 email, Plaintiff’s counsel had reason to believe
7     that Dave’s Tavern had closed. Under Fed. R. Civ. P. 11, they were required to
8     take reasonable measures to confirm that there was still a factual basis for seeking
9     injunctive relief, and also for seeking to enjoin Gligora. They never did anything,
10    however, until ordered several times by the Court to do so. Taking no action at all
11    in response to credible representations of the kind Defendants’ counsel made in
12    the June 5, 2019 email is unreasonable. Although the amended complaint included
13    multiple factual allegations Plaintiff’s counsel reasonably should have known to be
14    false (e.g., that Dave’s Tavern was still in operation at the same address, and that
15    Gligora was the current owner), they continued to advocate for those claims. For
16    example, on July 1, 2019, nearly a month after being notified that Dave’s Tavern
17    no longer existed, they filed an opposition (Docket no. 14) to Defendants’ motion
18    to dismiss the amended complaint for lack of jurisdiction. The opposition reaffirmed
19    the amended complaint’s allegations and reasserted that Plaintiff had standing —
20    an assertion counsel had good reason to know was wrong. (Id. at 1:6–11.) It relied
21    in detail on the amended complaint’s allegations, repeating them verbatim. (See,
22    e.g., id. at 4:13–16 (alleging that Gligora “currently owns and operates” Dave’s
23    Tavern at the original address).) Although repeating and relying on previous filings
24    is one way to trigger Fed. R. Civ. P. 11(b)’s ethical obligations, Plaintiff’s counsel
25    also made new assertions. For example, they chided Defendants for quibbling
26    about who had control over the property, insisting that Badger was responsible for
27    making sure the tavern complied with the ADA, and that Gligora still owned the
28    tavern. (Id. at 9:13–10:2 (asserting that Gligora was liable because he “is the owner

                                                11
                                                                            18cv934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 33 Filed 12/07/20 PageID.675 Page 12 of 19



1     of the place of public accommodation”), 11:1–4 (arguing that Badger was obligated
2     to see that Dave’s Tavern was in compliance with the ADA).) The opposition was
3     replete with representations that Plaintiff was ready and willing to return to Dave’s
4     Tavern and to patronize it, and it reasserted that he had standing to seek injunctive
5     relief. (Id. at 14:12–15:7.)
6           Plaintiff’s counsel have argued that they could still reasonably pursue
7     damages claims, because the Court previously had subject matter jurisdiction over
8     them. In support of this, they cite Schneider v. TRW, Inc., 938 F.2d 986, 993 (9th
9     Cir. 1991) for the principle that a federal court is not required to dismiss
10    supplemental claims after the sole federal claim is moot. It is not clear that
11    Schneider is applicable here, or whether Herman Family Revocable Tr. v. Teddy
12    Bear, 254 F.3d 802 (9th Cir. 2001) controls. The distinction would rest on a factual
13    determination regarding Plaintiff’s intent to return to Dave’s Tavern, and whether
14    on the day he filed suit he intended to return to Dave’s. Once he did not intend to,
15    or could not return, his ADA claim became moot. If that happened before he filed
16    suit, the Court never had jurisdiction over any federal claim and Herman controls;
17    if it happened after he filed suit, Schneider likely controls.
18          Plaintiff alleged that he visited Dave’s Tavern about a month before filing this
19    action. Dave’s Tavern closed shortly after Plaintiff filed suit, so it is conceivable
20    that he intended to and could return at that time. On the other hand, Plaintiff’s
21    allegations as well as his behavior suggest this was at best a vague “someday”
22    intent. See Johnson v. Mantena LLC, 2020 WL 1531355, slip op. at *4 (N.D.Cal.,
23    Mar. 31, 2020). If he did have a definite intent to return, he apparently had
24    abandoned that intent in the month before he filed suit; the next two years he never
25    went to Dave’s Tavern, and apparently never even drove past it or looked at the
26
27
28

                                                 12
                                                                            18cv934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 33 Filed 12/07/20 PageID.676 Page 13 of 19



1     place where it used to be even though he lived close by. 5 Additionally, the Court
2     has noted already that Plaintiff maintains an extraordinarily active itinerary, having
3     filed over 1300 ADA cases in this District and the Central District in recent years.
4     (See Docket no. 22 at 3:3–6). His habit of visiting numerous businesses all over
5     Southern California reduces still further the likelihood he would return to Dave’s
6     Tavern, or that he had any concrete plans to do so. If the Court were called on to
7     make factual findings, it would determine that as of the time he filed suit, he had
8     no definite intent to return to Dave’s Tavern and was unlikely ever to return, and
9     that counsel knew or should have known this.
10          But the Court need not resolve this, for two reasons. First, Plaintiff’s counsel
11    resisted dismissal by vehemently misrepresenting to the Court that it lacked
12    discretion to decline supplemental jurisdiction. (Docket no. 14 at 16:17–18:13.)6
13    (See especially id. at 14:16–17 (“There is no basis for the court to decline
14    supplemental jurisdiction over the Unruh claim.”) (heading of argument
15    section; boldface in original).) Second, Plaintiff’s counsel’s actions were
16    unreasonable even if Schneider and related cases control. Those cases hold that
17    a court has discretion to continue exercising supplemental jurisdiction. Discretion
18
19
      5
        Plaintiff’s counsel emphasized that Plaintiff frequented the neighborhood where
20    Dave’s Tavern was located. (See Am. Compl. (Docket no. 11), ¶ 28; Opp’n to Mot.
21    to Dismiss ( Docket no. 14) at 15:3–7.)
      6
        The opposition was signed by a junior attorney at Plaintiff’s counsel’s firm. But
22    senior attorneys were clearly aware of what it said and approved its filing. They
23    and the firm are also named in the caption, and they received electronic notice of
      its filing. More importantly, they were directing the litigation. All lawyers in the firm
24    who were involved in a supervisory or other leading role in this litigation are
25    presumed to know what the others are doing in the case. See State Compensation
      Ins. Fund v. Drobot, 2014 WL 12579808, at *7 (C.D.Cal., July 11, 2014)
26    (recognizing, as a pragmatic matter, that what some attorneys know will be
27    communicated to other attorneys in the same firm); Genentech, Inc. v. Sanofi-
      Aventis Deutschland GMBH, 2010 WL 1136478, at *7 (N.D.Cal., Mar. 20, 2010)
28    (recognizing the reality that attorneys working in the same firm share information).

                                                 13
                                                                              18cv934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 33 Filed 12/07/20 PageID.677 Page 14 of 19



1     refers to the court’s — not a party’s — authority to make the decision, and implies
2     that the court will have the facts it needs to make that decision. All attorneys owe
3     a duty of candor to the tribunal, and there is no authority for the proposition that a
4     plaintiff may conceal from a district court the fact that his federal claim has likely
5     become moot. Concealing the truth from the Court means the Court has no
6     occasion to consider or rule on the issue, and as a practical matter prevents the
7     Court from exercising its discretion at all.
8           Furthermore, concealing the truth and resisting the Court’s efforts to uncover
9     it, as Plaintiff’s counsel did, strongly suggests that the omission was not based on
10    a good-faith belief that the Court might exercise supplemental jurisdiction over their
11    state law claims. Rather, it implies that they knew the Court would likely not
12    exercise supplemental jurisdiction over those claims, and wished to forestall that.
13    District courts in this circuit generally dismiss supplemental state claims once an
14    ADA claim has become moot — though there is some disagreement about whether
15    supplemental jurisdiction is lacking or merely inappropriate. See, e.g., Moore v.
16    Saniefar, 2017 WL 1179407, at *8 n.3 (E.D.Cal., Mar. 29, 2017) (collecting cases).
17    The Court has told Plaintiff’s counsel in other cases that it would not exercise
18    supplemental jurisdiction. Furthermore, as Plaintiff’s counsel is aware, beginning
19    with Schutza v. Cuddeback, 262 F. Supp. 3d 1025 (S.D.Cal., 2017), almost every
20    judge in this District has declined supplemental jurisdiction over state law claims,
21    as a matter of comity and to discourage forum shopping. See Langer v. Phil’s BBQ,
22    Inc., 2020 WL 6700509, slip op. at *1 (S.D.Cal., Nov. 13, 2020) (at the outset of
23    the case, declining supplemental jurisdiction over state claims); Langer v. Honey
24    Baked Ham, 2020 WL 6545992, slip op. at *7 (S.D.Cal. Nov. 6, 2020) (collecting
25    cases). Plaintiff’s counsel’s characterization of Cuddeback as a rarely-followed
26    and marginal outlier is baseless. They had no reasonable belief that the Court
27    would retain supplemental jurisdiction over state law claims when the ADA claim
28    had been moot since the inception of the case. Their decision to continue litigating

                                                14
                                                                            18cv934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 33 Filed 12/07/20 PageID.678 Page 15 of 19



1     ///
2     ///
3     under false pretenses drew out this litigation, and imposed costs and burdens on
4     Defendants. 7
5           The prosecution of this action was already improper, but grew worse this
6     year. On February 14, 2020 the Court dismissed the amended complaint with leave
7     to amend. As part of its ruling, the Court required that before he proceeded any
8     further, Plaintiff, or someone acting on his behalf, had to visit Dave’s Tavern and
9     to confirm that he is still willing and able to return to Dave’s Tavern. If conditions
10    in the tavern or parking lot had changed such that injunctive relief was no longer
11    needed or available, or if Plaintiff no longer intended to return to the tavern, he was
12    directed to dismiss his ADA claims. (Docket no. 18 at 5:1–5.) Plaintiff’s counsel
13    defied this order, filing a frivolous interlocutory appeal of the Court’s non-final order
14    of dismissal.
15          Immediately after they filed the appeal, the Court issued a reasoned order
16
17
18    7
        While Defendants might have found a way to let the Court know that Dave’s
19    Tavern was no longer in business, they are not at fault for drawing out the litigation.
      As soon as Defendants’ counsel told Plaintiff’s counsel about the closure, the latter
20    had an obligation to investigate, confirm, and take appropriate steps to inform the
21    Court before proceeding further. Plaintiff, not Defendants, invoked the Court’s
      jurisdiction and was responsible for disabusing the Court of any false impression
22    he had given. Even if Defendants had informed the Court of the closure, the result
23    would have been the same. This case was at the pleading stage, which meant that
      the Court was accepting Plaintiff’s allegations as true. As soon as the Court had a
24    reason to question its jurisdiction, it was obligated to take steps to investigate. Mt.
25    Healthy City Sch. Dist. Bd. of Ed. v. Doyle, 429 U.S. 274, 278 (1977) (holding that
      a court is “obliged to inquire sua sponte whenever a doubt arises as to the
26    existence of federal jurisdiction”). It would have done this by issuing the same order
27    that it issued in this case, requiring Plaintiff to investigate and confirm that Dave’s
      Tavern was still open and that he could and would visit it again as soon as barriers
28    were removed.

                                                 15
                                                                              18cv934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 33 Filed 12/07/20 PageID.679 Page 16 of 19



1     (Docket no. 22) explaining why, under settled law, the notice of appeal did not
2     deprive the Court of jurisdiction. The Court then reiterated its order to Plaintiff and
3     made it even more explicit. This new order required that within seven days he or
4     someone on his behalf visit Dave’s Tavern and confirm that the tavern was still
5     open and being operated by Gligora. The order made clear that this was
6     jurisdictional, and that Plaintiff was not permitted to go forward with the case until
7     the issue was settled. The Court warned counsel that continuing to prosecute
8     claims for injunctive relief, either at the District Court level or on appeal, would be
9     frivolous and would amount to a serious and sanctionable breach. (Id. at 3:14–20.)
10          Plaintiff and his counsel resisted and evaded the Court’s order repeatedly,
11    and the Court sanctioned two of the senior attorneys. (Docket no. 28.) Those
12    sanctions were imposed to vindicate the Court’s own orders, rather than to
13    compensate Defendants. They were also imposed only on two senior attorneys,
14    whereas the fee motion does not differentiate among counsel. For reasons set
15    forth in the order imposing sanctions, and in this Order as well, it is clear Plaintiff’s
16    counsel as a whole acted in bad faith. They continued litigating claims they had
17    every reason to believe were moot, and concealed this in order to prevent the
18    Court from exercising its discretion to dismiss the supplemental state claims —
19    and thus the entire case. They also knew this was costing Defendants money and
20    imposing burdens on them. They had also turned down a settlement offer (see
21    Docket no. 30–4 (Ex. C to Fee Mot.) at 3), which suggests they were holding out
22    for a higher offer. In other words, they kept the case going in order to raise the
23    value of the case and obtain more money from Defendants.
24          Because Plaintiff’s counsel acted in bad faith, the Court can rely on its own
25    inherent power, or § 1927, or both, to award fees. See Girardi, 611 F.3d at 1061;
26    B.K.B., 276 F.3d at 1107. Alternatively, the Court can rely on § 1927 to award costs
27    and fees, because Plaintiff’s counsel multiplied the proceedings unreasonably and
28    vexatiously after the filing of the complaint. See In re Keegan, 78 F.3d at 435. The

                                                 16
                                                                              18cv934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 33 Filed 12/07/20 PageID.680 Page 17 of 19



1     ADA claim was frivolous, because counsel had reason to know it was moot, yet
2     continued to prosecute it as if it were not. They also represented to the Court that
3     Dave’s Tavern was still open, that Gligora still owned it, that Plaintiff was ready
4     and willing to return and patronize it, and that injunctive relief was still needed to
5     bring the tavern into compliance with the ADA. They relied on these
6     representations to argue not only that the Court could and should exercise
7     supplemental jurisdiction over the state law claims, but that declining to exercise
8     supplemental jurisdiction would be improper. While doing this, they had good
9     reason to know that their state law claims would have been dismissed had they
10    not made these representations and arguments. It is apparent they did all these
11    things to extract a better settlement offer from Defendants, which is improper.
12          The Court concludes that an award of attorney’s fees is proper under both
13    the Court’s own inherent authority and under § 1927. The Court is not authorized
14    to award fees against the law firm itself under § 1927. See Kaass Law v. Wells
15    Fargo Bank, N.A., 799 F.3d 1290, 1293–95 (9th Cir. 2015) (holding that § 1927
16    does not authorize fee awards against law firms). Holding Plaintiff’s counsel
17    (specifically, the two senior attorneys the Court previously sanctioned) jointly and
18    severally liable is appropriate. The Court may, however, sanction the law firm,
19    Potter Handy, under its inherent authority. See Haynes v. Home Depot USA, Inc.,
20    800 Fed. Appx. 480, 487 (9th Cir. 2020) (recognizing that district court has inherent
21    authority to sanction a law firm). This would be appropriate because the violations
22    were assisted by other lawyers at the firm.
23          Plaintiff’s counsel do not dispute Defendants’ counsel’s fee computation.
24    They ask, however, that any fees that are awarded be limited to fees for services
25    after they were notified that Dave’s Tavern had closed. Assuming that the Court
26    decides to award fees, Plaintiff’s counsel agree that a fee award of $6,440,
27    representing fees after the June 5 email, would be proper. They do not dispute any
28    other of Defendants’ claims about reasonable billing rates or hours reasonably

                                                17
                                                                            18cv934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 33 Filed 12/07/20 PageID.681 Page 18 of 19



1     expended, nor do they dispute Defendants’ arguments about rates or the
2     ///
3     reasonableness of time expended after June 5. The Court will therefore treat those
4     matters as admitted.
5           The exhibits show that after June 5, 2019 through the sanctions award,
6     attorney Daniel Watts worked 6.1 hours on the case and paralegal Linda Koller
7     worked 5.1 hours. Attorney Daniel Watts also worked 6.5 hours on the fee motion,
8     for a total of 12.6 hours. A third person, who may be a paralegal, clerk, or
9     administrative worker, billed hours after June 5. However, the motion does not
10    seek to recoup payment for those hours. The motion seeks to recover for several
11    hours worked and billed by paralegal Julia Anderson, but that work was done
12    before the June 5 notification. Watts’ reasonable hourly rate is $450 and Koller’s
13    is $150. The total for their hours billed is $6,435, which is slightly below the amount
14    Plaintiff’s counsel agrees fairly represents Defendants’ counsel’s work after the
15    June 5 notification.
16    Conclusion and Order
17          The motion for leave to amend is DENIED. For reasons discussed above,
18    Plaintiff’s ADA claim is moot, and the Court will not exercise supplemental
19    jurisdiction over his state law claims.
20          The motion for attorney’s fees is GRANTED IN PART. The Court awards
21    Defendants $6,435.00 in attorney’s fees against Plaintiff’s counsel and against
22    their law firm. The firm as well as the two attorneys the Court previously sanctioned
23    are jointly and severally liable for this award.
24    ///
25    ///
26    ///
27    ///
28    ///

                                                 18
                                                                             18cv934-LAB (AGS)
     Case 3:18-cv-00934-LAB-AGS Document 33 Filed 12/07/20 PageID.682 Page 19 of 19



1     ///
2     ///
3            With this order, all issues in the case have been fully adjudicated. This
4     action is DISMISSED without prejudice, but without leave to amend. The Clerk is
5     directed to close the docket.
6
7            IT IS SO ORDERED.
8     Dated: December 7, 2020
9
10                                          Hon. Larry Alan Burns
                                            Chief United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             19
                                                                        18cv934-LAB (AGS)
